Quinn, Judge
(dissenting):
In my opinion, the majority misapprehend the issue. As I perceive it, it is not what general practice Congress has established to govern the usual case of appointment of defense counsel, but what right the accused has to counsel other than the one selected for him by the Judge Advocate General.
Long ago this Court recognized the right of an accused to reject, for good cause, the lawyer appointed to represent him on appeal. United States v Bell, 11 USCMA 306, 29 CMR 122 (1960). In fact, Bell specifically left undecided whether the Judge Advocate General could, even for good cause, “refuse to furnish substitute lawyers.” Id. at 309, 29 CMR at 125. In reviewing the relationship between the Judge Advocate General’s statutory right to appoint appellate defense counsel and the responsibility of the appellate tribunal to control the proceedings before it, we said:
“Here . . . [the Board of Review now the Court of Military Review] could have gone further than solicitation. It could have requested the appointment of other counsel if the members were of the opinion that the accused should be represented by someone other than the original appointees. Had the request been denied, the board could have refused to hear the case until counsel was detailed. We mention this possibility to strengthen the hand of the boards of review should the occasion arise, although we are convinced the situation is not likely to develop, for most accused persons are grateful for the free representation and seldom is there a complaint on the selection. However, if an accused makes a demand which is reasonable and it is refused by The Judge Advocate General, the board of review could bar a hearing until representation is furnished.” Id. at 310, 29 CMR at 126.
The Judge Advocate General offered no reason for his refusal to appoint Captain Gowing but the naked assertion of the power to appoint. The Court of Military Review accepted this assertion of power, without consideration of the merits of the accused's request. In my opinion, it erred, and its error improperly denied the accused the right to counsel before the court. I would, therefore, reverse the decision of the Court of Military Review, as in Bell, and return the case to it for further hearing.